                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

ANGELA NAILS,

              Plaintiff,                      Case No. 2:17-cv-13702
                                              Magistrate Judge Anthony P. Patti
v.

RPI-SECTION 8 HOUSING,

           Defendant.
___________________________________/

  ORDER GRANTING PLAINTIFF’S MOTION TO ALLOW PRO SE
   CLINIC AS PLAINTIFF’S COUNSEL (DE 44) AND APPOINTING
 COUNSEL FOR THE LIMITED PURPOSE OF ASSISTING PLAINTIFF
             AT THE SETTLEMENT CONFERENCE

      On March 25, 2019, Plaintiff Angela Nails filed the instant motion to allow

counsel from the pro se clinic to provide assistance to her during the settlement

conference scheduled for May 10, 2019. (DE 44.) The Court had previously

appointed attorney Kevin Carlson, Kevin M. Carlson PLLC, P.O. Box 6028,

Plymouth, MI 48170-0028, (734) 386-1919, as pro bono counsel for Plaintiff for

the sole limited purpose of assisting Plaintiff with amending her complaint. (DE

35.) Upon inquiry by the Court, Mr. Carlson agreed to appear and assist Plaintiff

during the settlement conference.

      Accordingly, Mr. Carlson is APPOINTED as pro bono counsel for Plaintiff

for the sole limited purpose of assisting Plaintiff during the May 10, 2019
settlement conference, and he is DIRECTED to promptly enter a limited

appearance of counsel in this matter to that effect.

      IT IS SO ORDERED.

Dated: April 1, 2019                    s/Anthony P. Patti
                                        Anthony P. Patti
                                        UNITED STATES MAGISTRATE JUDGE



                               Certificate of Service

I hereby certify that a copy of the foregoing document was sent to parties of record
on April 1, 2019, electronically and/or by U.S. Mail.

                                        s/Michael Williams
                                        Case Manager for the
                                        Honorable Anthony P. Patti




                                          2
 
